Citation Nr: 1600877	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbar spine, small disc herniation at L5-S1 and bulging annulus with annular tear at L4-5 and sacroiliitis (lumbar spine disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 2006 to August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied the benefit on appeal.

In a December 2010 rating decision, the RO increased the rating for the spine to 20 percent, effective February 2, 2009.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his lumbar spine disability and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary regarding the Veteran's increased rating claim for his lumbar spine disability.

Importantly, the Veteran was most recently afforded a VA examination of the spine in November 2010.  As recent as the December 2015 appellate brief, the Veteran's representative has essentially contended that the symptoms associated with his lumbar spine disability have worsened since the November 2010 examination and that the findings of that examination do not adequate portray his current level of disability.

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's lumbar spine disability. 
 
2.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected lumbar spine disability. 

The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should also address any neurological manifestations of his low back disability. 

The AOJ should ensure that the examiner provides all information required for rating purposes-including a discussion of the functional and occupational impact of the Veteran's low back disability. 

The supporting rationale for all opinions expressed must be provided.
 
3.  The AOJ should undertake any other development it determines to be warranted. 
 
4.  Then, the AOJ should readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




